DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/04/2022 has been entered.

Response to Amendment
The Amendment filed 04/04/2022 has been entered. Claim 10 is canceled. Claims 8-9 and 11-15 remain pending in the application.

Examiner Notes
	Claim 1-7 was missing from the claim sets filed 04/04/2022.  Based on the response filed 10/14/2021, claims 1-17 were canceled.  Applicant is reminded to include Claims 1-7 in the claim set with the canceled status for future response.

Claim Objections
Claim 8 is objected to because of the following informalities:
“a one of the plurality of job scripts” should be “one of the plurality of job scripts”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Unrau et al (hereinafter Unrau), US 2019/0324804 A1, in view of Suri, US 2018/0067980 A1, further in view of Greene, US 2010/0306776 A1.

Regarding independent claim 8, Unrau teaches a method for enabling customized jobs deployment in Autosys TM, reviewing of execution results of said jobs in Autosys TM, and querying said execution results (Abstract “Systems and methods for transaction/file-based management of a plurality of processes associated with various jobs are provided. Through the management of discrete applications, a file distribution manager/scheduler orchestrates automated execution of different types of jobs. The processes executed for the various processes can vary based on job type, or other parameters”; Fig. 2, 100; [0034] describes a user interface displaying a dashboard for managing jobs; Fig. 1, 10; [0025] describes a system that manages and orchestrates automated execution of a plurality of jobs (i.e. Autosys TM); Fig. 8; [0046] A computing device 800 can be a server. The computing device 800 can be the job management computing system 10), the method comprising: 
providing a verification of the deployment of a plurality of job scripts in a staging area, said staging area configured for arranging and deploying a plurality of job scripts in Autosys TM (Fig. 2, 100; [0034] the dashboard manages jobs such as Jobs A, B and C. The dashboard can provide an operator with a variety of job-related information to assist with the management and execution of a large number of jobs); 
visually indicating, in a status line, whether each of the plurality of job scripts has been deployed in Autosys TM or is set to be deployed to, and executed in, Autosys TM (Fig. 2, “STATUS”, “ENABLED”, “PROGRESS”, “NEXT RUN TIME”, “LAST RUN TIME”, “TIMESTAMP”; [0035] The “status” column indicates the current status of the job. The “enabled” column indicates if a job is be scheduled. The “progress” column provides an indication of the job's progress. The “next run time” indicates if the job is scheduled to run. The “last run time” column indicates the last time the job ran.  The “timestamp” column indicates when the job status was last updated);
importing selected contents of a log folder from Autosys TM, said importing using an import utility (Fig. 2, 102, 104; [0035] The “status” column indicates the current status of the job. The “enabled” column indicates if a job is be scheduled. The “progress” column provides an indication of the job's progress. The “next run time” indicates if the job is scheduled to run. The “last run time” column indicates the last time the job ran.  The “timestamp” column indicates when the job status was last updated; Fig. 3, 130; [0036] “FIG. 3 depicts an example job log 130 that can be displayed on the dashboard 100 upon selection of the job log tab 104. The jog log 130 can show, in substantially real-time, log messages generated by jobs. The entries can be double-clicked to see more detail”; [0034] The dashboard 100, or at least content for the dashboard, can be generated by the job management computing system 10; [0035] “Under the jobs tab 102, a job list 114 is provided which identifies the jobs loaded into the file distribution manager/scheduler 20. Data for the job list 114 can be pulled from, for example, the jobs data 32 in data store 30”); and 
reviewing the selected contents using a queryable review utility, said review utility further configured to confirm that one or more of the plurality of job scripts was fired in Autosys TM (Fig. 2, 102, 104; [0035] From the STATUS, PROGRESS, LAST RUN TIME information, a job’s run status can be confirmed; Fig. 3, 130; [0036] “FIG. 3 depicts an example job log 130 that can be displayed on the dashboard 100 upon selection of the job log tab 104. The jog log 130 can show, in substantially real-time, log messages generated by jobs. The entries can be double-clicked to see more detail”), wherein the review utility is further configured to display log file content imported from an Autosys™ server, each line of said log file content corresponding to a one of the plurality of job scripts deployed in an instance of Autosys™ (Fig. 2, 102, SERVER; [0035]-[0036] The “server” column in Fig. 2 indicates a server that is controlling the job. JOB A is controlled by Server 1, JOB B is controlled by Server 2, and JOB C is controlled by Server 1; Fig. 3, 130; [0036] The job log in Fig. 3 can show, in substantially real-time, log messages generated by jobs. Columns “Job” and “Message” depict some log file content. Log 130 can show, in substantially real-time, log messages generated by jobs. The entries can be double-clicked to see more detail. The servers control the jobs. Log messages generated by jobs are obtained to be displayed on the Dash Board of Fig. 3).
Unrau does not explicitly disclose wherein an interface is configured to load the plurality of job scripts listed into Autosys TM via a batch job, the batch job for deploying the jobs in Autosys TM at a greater than predetermined accuracy rate.
However, in the same field of endeavor, Suri teaches wherein an interface configured to load the plurality of job scripts listed into Autosys TM via a batch job (Fig. 1; [0017] describes a code set is transmitted to the server device wherein the code set may include a job management file. For example, the job management file may be a job information language (JIL) file, which is a file type of a batch of jobs used in an Autosys job control system, or a similar job management file. Jobs are associated with attributes such as Execution Schedule, Interval to indicate a frequency or schedule at which the object is to be executed or processed; Fig. 4; [0038] “an object from the set of objects may include a job, an executable, an instruction, a line of code, and/or the like”; [0041] “objects may be associated with attributes that specify rules for performing actions associated with objects. For example, an attribute may indicate a frequency or schedule based on which to perform an action, a time frame in which to perform an action, a file on which to perform an action, a condition that must be satisfied before an action can be performed”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of loading a code set that includes a set of objects as a batch job as suggested in Suri into Unrau’s system because both of these systems are relating to the scheduling and monitoring of computer processes. This modification would have been motivated by the desire to reduce time and errors (Suri, [0019]).
The combination of Unrau and Suri does not explicitly disclose the batch job for deploying the jobs at a greater than a predetermined accuracy rate.
However, in the same field of endeavor, Greene teaches the batch job for deploying the jobs at a greater than a predetermined accuracy rate (Fig. 4; [0036]-[0040] describes the implementation of a batch job QoS control algorithm where a shared data center resource system reserves data center resources in time slices (e.g., every 3 minutes) and serves both transactional jobs and batch jobs where each job has an immediate QoS specification that can include a tolerated failure probability p that the job will not be provided the data center resources it needs within the time slice. At 402, involves a determination that the total data center resource needs (e.g., data center resource demand) of a given batch job is known in advance to be T, that the batch job deadline (e.g., for batch job completion) is in n time slices, and that the tolerated failure in the extended interval QoS is q. At 404, determine an initial data center resource reservation S for the next time slice to be submitted in an immediate interval QoS along with p, which is an input parameter chosen to be much larger than q in order to facilitate the packing. The batch job QoS control module can then determine a data center resource reservation S for each time slice by finding the smallest number of failures m such that the probability of m or fewer failures is greater than or equal to the required success rate (1−q) (i.e. a predetermined accuracy rate).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of adjusting the data center resource reservation based on the progress of the batch job to decrease the probability of failure to achieve a defined success rate as suggested in Greene into Unrau and Suri’s system because both of these systems are relating to the deployment and monitoring the execution of batch jobs. This modification would have been motivated by the desire to provide a defined quality of service for different customer service levels (Greene, [0003]).

Regarding dependent claim 9, the combination of Unrau, Suri and Greene  teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. Unrau further teaches comprising creating one log file is for each job script that was fired ([0036] describes each message in the log is generated by a particular job and more detail is displayed when the message entry of the particular job is doubled clicked).

Regarding dependent claim 12, the combination of Unrau, Suri and Greene  teaches all the limitations as set forth in the rejection of claim 8 that is incorporated.
Suri further teaches when no scheduling conditions exist (DTCONDTX = 0), then a group of fields in the job are null, the group of fields that are null comprising: a STRT_MINS field, a STRT_TM field, and a STRT_DY_NM field, and when at least one scheduling condition exists (DT_COND_TX = 1), then a field STRT_DY_NM should not be null (Fig. 5, “Date Condition”; [0042]; [0065] describes an Autosys job may include essential job attributes such as a “Date Condition” attribute that indicates existence of a time condition for starting the job, a “Start Time” attribute that identifies a start time for starting the job, a “Days of Week” attribute that identifies days of the week on which the job should be executed).

Regarding dependent claim 13, the combination of Unrau, Suri and Greene  teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. 
Suri further teaches when no scheduling conditions exist (DTCOND_TX = 0), then a group of fields in the job are null, the groups of fields that are null comprising: a STRT_MINS field, a STRT_TM field, and a STRT DYNM field, and when at least one scheduling condition exists (DT_CONDTX = 1), then, either a STRT_MINS field or a STRT_TM field is active, but not both the STRT MINS field or the STRTTM field are active (Fig. 5, “Date Condition”; [0042]; [0065] describes an Autosys job may include essential job attributes such as a “Date Condition” attribute that indicates existence of a time condition for starting the job, a “Start Time” attribute that identifies a start time for starting the job, a “Days of Week” attribute that identifies days of the week on which the job should be executed. Other examples of attributes are possible.).

Regarding dependent claim 14, the combination of Unrau, Suri and Greene  teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. Unrau further teaches wherein the import utility is further configured to import one of the plurality of job scripts from the Autosys™ server (Fig. 1; [0035] “Under the jobs tab 102, a job list 114 is provided which identifies the jobs loaded into the file distribution manager/scheduler 20. Data for the job list 114 can be pulled from, for example, the jobs data 32 in data store 30”).
Suri teaches a Job Information Language (JIL) file corresponds to one of the plurality of job scripts (Fig. 1; [0017] “the code set may include a job management file. For example, the job management file may be a job information language (JIL) file, which is a file type of a batch of jobs used in an Autosys job control system, or a similar job management file. As shown by reference number 104, the code set may include a number of objects. For example, the objects may be jobs, such as Autosys jobs”).

Regarding dependent claim 15, the combination of Unrau, Suri and Greene  teaches all the limitations as set forth in the rejection of claim 14 that is incorporated. Suri further teaches wherein each of said JIL files is identifiable by a <JOB NAME>.jil_<DATE> title ([0017] “the code set may include a job management file. For example, the job management file may be a job information language (JIL) file, which is a file type of a batch of jobs used in an Autosys job control system, or a similar job management file”. It’s well known in the art that the JIL conventional file name is <JOB NAME>.jil. It would be obvious as a matter of design choice to have the JIL files identifiable by a <JOB NAME>.jil_<DATE> since Applicant does not disclose the claimed JIL file name solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with <JOB NAME>.jil).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Unrau, in view of Suri, in view of Greene as applied in claim 8, further in view of Headley et al. (hereinafter Headley), US 7,386,586 B1.

Regarding dependent claim 11, the combination of Unrau, Suri and Greene teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. The combination of Unrau, Suri and Greene does not explicitly disclose wherein each line of said log file content is identifiable by a <job name>.log title.
However, in the same field of endeavor, Headley teaches each line of said log file content is identifiable by a <job name>.log title (Fig. 45, 47, “Log Viewer – L133_1.log”; Col 30, lines 19-32 illustrates the log file is identifiable by L133_1.log)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of naming a log file for a run job as <job name>.log as suggested in Headley into Unrau, Suri and Greene’s system because both of these systems are relating to the scheduling and monitoring of computer processes, and by incorporating the teaching of Headley into Unrau, Suri and Greene would improve the integrity of Unrau, Suri and Greene's system by naming a log file for a run job as <job name>.log.

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered.
	In the Remarks, Applicant argues the queryable review utility is further configured to display log file content imported from an Autosys TM server - is not shown by Unrau. Rather the Office Action states that Unrau implies the foregoing claim element.
	Examiner respectfully disagrees. Unrau discloses in Fig. 2, JOB A is controlled by Server 1, JOB B is controlled by Server 2, and JOB C is controlled by Server 1. Log 130 can show, in substantially real-time, log messages generated by jobs. The entries can be double-clicked to see more detail. The servers control the jobs. Log messages generated by jobs are obtained to be displayed on the Dash Board of Fig. 3  (See [0035]-[0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
BIDKAR (US 20200012520 A1) discloses  a method for scheduling multiple batches of concurrent jobs.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143